DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Original claim 2 recited “Method according to claim 1, wherein said candidate insertion areas are available before said runtime.”
In the rejection, the examiner stated that any area of the multidimensional environment was a candidate area. The environment is available prior to runtime of application. Hence the availability of insertions area. The amendment of claim one is not reciting available rather reciting determining. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20170256096 A1) hereinafter referred to as Faaborg.

Regarding claim 1, Faaborg discloses for a placement of a virtual object of an augmented or mixed reality application in a real-world 3D environment (Faaborg,See abstract and title), the method comprising: 
determining, before a runtime of said augmented or mixed reality application, a set of at least two candidate insertion areas by pre-processing a capture of said real-world 3D environments (Faaborg, fig.7 defining target drop zones that are interpreted as candidates insertion areas)
selecting, at said runtime, one candidate in said set of candidate insertion areas for the placement of said virtual object in said real-world 3D environment, based on criteria combining, for said candidate insertion areas, relationships between each of: said real-world 3D environment, said virtual object considered with respect to a placement of said virtual object in said candidate insertion area, (Faaborg, [0055]-[0056] and fig.7 #750 and #760 characteristics of target zones such as sizing are matched to the virtual object) and a user position (Faaborg, [0029])
Regarding claim 3. Method according to claim 1, further comprising: retrieving said candidate insertion areas from at least one storage unit; and outputting data on said (Faaborg, [0006], [0019] and [0026])

Regarding claim 4. Method according to claim 1, wherein said candidate insertion areas is associated with at least one insertion point, wherein said selecting of said one of said candidate insertion areas comprises selecting one of the insertion points of said candidate insertion areas, 3Customer No.: 157360Docket No.: PF160186 US-PCT and wherein said inserting of said virtual object comprises inserting said virtual object at said selected insertion point in said selected candidate insertion area.  (Faaborg, fig.7 virtual object inserted at an assigned drop target zone)

Regarding claim 5. Method according to claim 1, comprising, before said runtime, producing at least one of said criteria, relating to a geometric compatibility between said virtual object and said candidate insertion areas.( Faaborg, [0056] a scale/size is a geometric factor)
  
Regarding claim 6. Method according to claim 1, wherein said criteria include: for said candidate insertion areas, a matching scale of said virtual object in said candidate insertion area.  (Faaborg, [0056] a scale/size is a geometric factor)

claim 1, wherein said candidate insertion areas is associated with at least one insertion point, and wherein said criteria include at least one of: for an insertion point of said candidate insertion areas, at least one distance between said insertion point and a region of interest in said real-world 3D environment; and for an insertion point of said candidate insertion areas, at least one distance between said insertion point and another virtual object already present in said real-world 3D environment.  (Faaborg, [0055]-[0056] and fig.7 #750 and #760 characteristics of target zones such as sizing are matched to the virtual object) and a user position (Faaborg, [0029])  One ordinary skilled in the art before the filing of the claimed invention will be motivated to consider distance from other object in order to avoid collision or occlusion

Regarding claim 8. Method according to claim 1, wherein said candidate insertion areas is associated with at least one insertion point, and wherein said criteria include: for an insertion point of said candidate insertion areas, a distance between said insertion point and said user position. ((Faaborg, [0055]-[0056] and fig.7 #750 and #760 characteristics of target zones such as sizing are matched to the virtual object) and a user position (Faaborg, [0029]))  

Regarding claim 9. Method according to claim 1, wherein said criteria include: for said candidate insertion areas, an overlap of said virtual object with respect to a current user field of view. (Faaborg, [0055]-[0056] and Asbtract, in a virtual environment, virtual object are placed in a user field of view, hence overlapping. The virtual object could be superimposed with a real and overlapping with the user field of view)

Regarding claim 10. Method according to claim 1, wherein said criteria include: for said candidate insertion areas, a size of said virtual object once rendered in said candidate insertion area, as derived from a maximum scaling of said virtual object in said candidate insertion area and from a distance between said user position and said virtual object as scaled in said candidate insertion area. ((Faaborg, [0055]-[0056] and fig.7 #750 and #760 characteristics of target zones such as sizing are matched to the virtual object) and a user position (Faaborg, [0029]))

Regarding claim 11, Method according to claim 1, wherein said candidate insertion areas is associated with at least one insertion point, and wherein said criteria include at least one of: for an insertion point of said candidate insertion areas, a visibility from said user position of at least one region of interest after insertion of said virtual object in said candidate insertion area at said insertion point; for an insertion point of said candidate insertion areas, a visibility from said user position of said virtual object after being inserted in said candidate insertion area at said insertion point; and for an insertion point of said candidate insertion areas, a radiometry of a background as observed from said user position after insertion of said virtual object in said candidate insertion area at said insertion point.  (Faaborg, [0016], [0029] user distance and field of view. Object are placed based on user position for visibility purpose)

claim 1, wherein said selecting and said inserting are executed for at least one further virtual object, in parallel with the execution for said virtual object at said runtime. This is a matter of design choice (One ordinary skilled in the art before the filing of the claimed invention will be motivated to consider selecting and inserting in parallel in order to improve processing time)

Regarding claim 13. Non-transitory computer readable medium (Faaborg, [0005]) the limitations of claim 13 are essentially similar to the limitations of claim 1. Therefore, the rejection of claim 1 is applied to claim 13.  

Regarding claim 14, the claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 applied to claim 14. 
 
Regarding claim 15 which depends on claim 14, claim 15 is essentially reciting the features of claim 7. Therefore, the rejection of claim 7 is applied to claim 15.Regarding claim 16.  The method of claim 1, wherein the user position is relative to a user outside of the capture of the real-world 3D environment. (Faaborg, see fig. 1B-E user is outside)

Regarding claim 17.   The method of claim 1, wherein one or more of the candidate insertion areas is a polygon. (Faaborg, see fig. 1D target zones)
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        6/19/2021